Detailed Action
Summary
1. This office action is in response to the application filed on June 10, 2020. 
2. Claims 1-12 are pending and has been examined. 
Drawings
3. The drawings submitted on 06/10/2020 are acceptable.
Notice of Pre-AIA  or AIA  status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
5. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with king Justin on 8/4/2022 (see an interview summary). Therefore, title of specification is amended as follows:
Tile of invention:
  ELECTROSTATIC DISCHARGE (ESD)  circuit capable of protecting internal circuit from being affected by ESD zapping

Allowable subject matter
6. Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “a first voltage division circuit connected between a first power pad and a 5first node, wherein the first voltage division circuit generates a first voltage; a RC control circuit connected between the first power pad and a second power pad, wherein the RC control circuit generates a second voltage and a third voltage; a voltage selection circuit connected with the first node and the RC 10control circuit, wherein the voltage selection circuit receives the first voltage and the second voltage, and outputs a fourth voltage, wherein if the first voltage is higher than the second voltage, the fourth voltage is equal to the first voltage, wherein if the second voltage is higher than the first voltage, the fourth voltage is equal to second voltage; 15a first transistor, wherein a first terminal of the first transistor is connected with the first power pad, a second terminal of the first transistor is connected with a second node, and a gate terminal of the first transistor receives the first voltage; a second transistor, wherein a first terminal of the second transistor is 20connected with the second node, a second terminal of the second transistor is connected with the second power pad, and a gate terminal of the second transistor receives the third voltage; and a third transistor, wherein a first terminal of the third transistor is 17connected with the first power pad, a second terminal of the third transistor is connected with the internal circuit, and a gate terminal of the third transistor receives the fourth voltage.  ."
 	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-12, claims 2-12 depend from claim 1, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ting (20190326750) disclose the RC latch self-feedback circuit can latch the voltage of the input terminal of the RC control circuit when the electrostatic discharge does not occur, so as to disconnect the electrostatic discharge switch circuit to reduce power loss and prevent signal loss, so that the pad of the electrostatic discharge protection device can be used as the power supply pad or the I/O pad when the electrostatic discharge does not occur, so as to achieve advantages of saving cost, satisfying a demand for reducing the circuit area, without incurring excessively high power loss and poor transmission of data signals.
Ting (20200365578) discloses the discharging circuit is connected between the second node and the first node, and connected with the triggering circuit. When the I/O pad receives a negative ESD zap, an ESD current flows from the first node to the I/O pad through the discharging circuit and the reverse path. When the I/O pad receives a positive ESD zap, the ESD current flows from the I/O pad to the first node through the forward path and the discharging circuit.
Lai (20190326749) discloses  the RC circuit is capable of providing a first control voltage and a second control voltage. A first ESD current path (102) is connected between the power pad and the first node. The first ESD current path is turned on in response to the first control voltage and the second control voltages provided by the RC circuit, so that an ESD current flows from the power pad to the first node through the first ESD current path when the power pad receives a positive ESD zap. The gate terminal of the first P-type transistor receives the first control voltage, and a second drain/source terminal of the first P-type transistor is connected to a second node.
Contact Information
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839